UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Jessica Chase, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: August 31 Date of reporting period: March 1, 2015 – May 31, 2015 Item 1.Schedule of Investments. DIVIDEND PLUS+ INCOME FUND SCHEDULE OF INVESTMENTS (Unaudited) MAY 31, 2015 Shares Security Description Value Common Stock - 48.3% Communications - 1.4% Verizon Communications, Inc. (a)(b) $ Consumer Discretionary - 5.4% Ford Motor Co. (a)(b) Macy's, Inc. (a)(b) McDonald's Corp. (a)(b) The Home Depot, Inc. (a)(b) The Walt Disney Co. (a)(b) Time Warner Cable, Inc. (a)(b) Consumer Staples - 5.7% CVS Health Corp. (a)(b) Diageo PLC, ADR (a)(b) Mondelez International, Inc., Class A (a)(b) PepsiCo, Inc. (a)(b) The Procter & Gamble Co. (a)(b) Wal-Mart Stores, Inc. (a)(b) Energy - 4.4% Chesapeake Energy Corp. (a)(b) Chevron Corp. (a)(b) Occidental Petroleum Corp. (a)(b) Schlumberger, Ltd. (a)(b) The Williams Cos., Inc. (a)(b) Financials - 8.2% ACE, Ltd. (a)(b) Bank of America Corp. (a)(b) JPMorgan Chase & Co. (a)(b) MetLife, Inc. (a)(b) NorthStar Asset Management Group, Inc. (a)(b) NorthStar Realty Finance Corp. REIT (a)(b) The Blackstone Group LP (a)(b) The Chubb Corp. (a)(b) Health Care - 8.8% Abbott Laboratories (a)(b) Amgen, Inc. (a)(b) Cardinal Health, Inc. (a)(b) Johnson & Johnson (a)(b) Medtronic PLC (a)(b) Pfizer, Inc. (a)(b) UnitedHealth Group, Inc. (a)(b) Industrials - 8.4% General Electric Co. (a)(b) Honeywell International, Inc. (a)(b) Raytheon Co. (a)(b) The Boeing Co. (a)(b) United Parcel Service, Inc., Class B (a)(b) United Technologies Corp. (a)(b) WW Grainger, Inc. (a)(b) Information Technology – 4.0% Altera Corp. (a) Cisco Systems, Inc. (a)(b) EMC Corp. (a)(b) Intel Corp. (a)(b) QUALCOMM, Inc. (a)(b) Materials - 1.9% E.I. du Pont de Nemours & Co. (a)(b) International Paper Co. (a)(b) Utilities - 0.1% Exelon Corp. (a)(b) Total Common Stock (Cost $54,114,628) Total Equity Securities (Cost $54,114,628) Money Market Funds - 50.9% Fidelity Institutional Cash Money Market Fund, 0.10% (c) (Cost $56,551,883) Total Long Positions - 99.2% (Cost $110,666,511)* $ Total Written Options - (0.8)% (Premiums Received $(1,100,295))* ) Other Assets & Liabilities, Net – 1.6% Net Assets – 100.0% $ DIVIDEND PLUS+ INCOME FUND SCHEDULE OF CALL AND PUT OPTIONS WRITTEN (Unaudited) MAY 31, 2015 Contracts Security Description Strike Price Exp. Date Value Written Options - (0.8)% Call Options Written - (0.5)% Abbott Laboratories $ 06/15 $ Abbott Laboratories 06/15 Abbott Laboratories 07/15 ACE, Ltd. 06/15 ACE, Ltd. 06/15 ACE, Ltd. 07/15 Altera Corp. 06/15 Amgen, Inc. 06/15 Amgen, Inc. 06/15 Amgen, Inc. 06/15 Amgen, Inc. 07/15 Bank of America Corp. 06/15 Bank of America Corp. 06/15 Bank of America Corp. 06/15 Bank of America Corp. 07/15 Cardinal Health, Inc. 06/15 Cardinal Health, Inc. 06/15 Cardinal Health, Inc. 06/15 Cardinal Health, Inc. 07/15 Chesapeake Energy Corp. 06/15 Chesapeake Energy Corp. 06/15 Chesapeake Energy Corp. 06/15 Chesapeake Energy Corp. 06/15 Chesapeake Energy Corp. 06/15 Chesapeake Energy Corp. 07/15 Chesapeake Energy Corp. 07/15 Chesapeake Energy Corp. 07/15 Chevron Corp. 06/15 Chevron Corp. 06/15 Chevron Corp. 06/15 Chevron Corp. 07/15 Cisco Systems, Inc. 07/15 Cisco Systems, Inc. 07/15 Cisco Systems, Inc. 07/15 CVS Health Corp. 06/15 CVS Health Corp. 06/15 CVS Health Corp. 07/15 Diageo PLC, ADR 06/15 Diageo PLC, ADR 07/15 E.I. du Pont de Nemours & Co. 06/15 E.I. du Pont de Nemours & Co. 06/15 E.I. du Pont de Nemours & Co. 07/15 EMC Corp. 06/15 EMC Corp. 06/15 EMC Corp. 06/15 EMC Corp. 07/15 Exelon Corp. 07/15 Ford Motor Co. 06/15 Ford Motor Co. 06/15 Ford Motor Co. 06/15 Ford Motor Co. 07/15 General Electric Co. 06/15 General Electric Co. 06/15 General Electric Co. 06/15 General Electric Co. 06/15 General Electric Co. 07/15 General Electric Co. 07/15 General Electric Co. 07/15 Honeywell International, Inc. 06/15 Honeywell International, Inc. 07/15 Intel Corp. 06/15 Intel Corp. 06/15 Intel Corp. 06/15 Intel Corp. 07/15 Intel Corp. 07/15 International Paper Co. 06/15 International Paper Co. 06/15 International Paper Co. 06/15 International Paper Co. 07/15 Johnson & Johnson 06/15 Johnson & Johnson 06/15 Johnson & Johnson 06/15 Johnson & Johnson 07/15 Johnson & Johnson 07/15 JPMorgan Chase & Co. 06/15 JPMorgan Chase & Co. 06/15 JPMorgan Chase & Co. 06/15 JPMorgan Chase & Co. 07/15 JPMorgan Chase & Co. 07/15 Macy's, Inc. 06/15 Macy's, Inc. 06/15 Macy's, Inc. 06/15 Macy's, Inc. 07/15 McDonald's Corp. 06/15 McDonald's Corp. 06/15 McDonald's Corp. 07/15 Medtronic PLC 06/15 Medtronic PLC 06/15 Medtronic PLC 06/15 Medtronic PLC 07/15 MetLife, Inc. 06/15 MetLife, Inc. 06/15 MetLife, Inc. 06/15 MetLife, Inc. 07/15 Mondelez International, Inc., Class A 06/15 Mondelez International, Inc., Class A 06/15 Mondelez International, Inc., Class A 06/15 Mondelez International, Inc., Class A 07/15 Mondelez International, Inc., Class A 07/15 NorthStar Asset Management Group, Inc. 06/15 NorthStar Asset Management Group, Inc. 06/15 NorthStar Asset Management Group, Inc. 07/15 NorthStar Realty Finance Corp. REIT 06/15 NorthStar Realty Finance Corp. REIT 06/15 NorthStar Realty Finance Corp. REIT 07/15 Occidental Petroleum Corp. 06/15 Occidental Petroleum Corp. 06/15 Occidental Petroleum Corp. 07/15 PepsiCo, Inc. 06/15 PepsiCo, Inc. 06/15 PepsiCo, Inc. 07/15 PepsiCo, Inc. 07/15 Pfizer, Inc. 06/15 Pfizer, Inc. 06/15 Pfizer, Inc. 06/15 Pfizer, Inc. 07/15 Pfizer, Inc. 07/15 Pfizer, Inc. 07/15 QUALCOMM, Inc. 06/15 QUALCOMM, Inc. 06/15 QUALCOMM, Inc. 07/15 Raytheon Co. 06/15 Raytheon Co. 06/15 Raytheon Co. 07/15 Schlumberger Ltd. 06/15 Schlumberger Ltd. 06/15 The Blackstone Group LP 06/15 The Blackstone Group LP 06/15 The Blackstone Group LP 06/15 The Blackstone Group LP 07/15 The Boeing Co. 06/15 The Boeing Co. 06/15 The Boeing Co. 07/15 The Boeing Co. 07/15 The Chubb Corp. 06/15 The Chubb Corp. 07/15 The Home Depot, Inc. 06/15 The Home Depot, Inc. 06/15 The Home Depot, Inc. 07/15 The Home Depot, Inc. 07/15 The Procter & Gamble Co. 06/15 The Procter & Gamble Co. 06/15 The Procter & Gamble Co. 07/15 The Walt Disney Co. 06/15 The Walt Disney Co. 06/15 The Walt Disney Co. 06/15 The Walt Disney Co. 06/15 The Walt Disney Co. 07/15 The Williams Cos., Inc. 06/15 The Williams Cos., Inc. 06/15 The Williams Cos., Inc. 06/15 The Williams Cos., Inc. 06/15 The Williams Cos., Inc. 07/15 Time Warner Cable, Inc. 06/15 United Parcel Service, Inc., Class B 06/15 United Parcel Service, Inc., Class B 06/15 United Parcel Service, Inc., Class B 06/15 United Parcel Service, Inc., Class B 07/15 United Parcel Service, Inc., Class B 07/15 United Technologies Corp. 06/15 United Technologies Corp. 06/15 United Technologies Corp. 06/15 United Technologies Corp. 06/15 United Technologies Corp. 07/15 UnitedHealth Group, Inc. 06/15 UnitedHealth Group, Inc. 07/15 UnitedHealth Group, Inc. 07/15 Verizon Communications, Inc. 06/15 Verizon Communications, Inc. 06/15 Verizon Communications, Inc. 06/15 Verizon Communications, Inc. 07/15 Verizon Communications, Inc. 07/15 Wal-Mart Stores, Inc. 07/15 WW Grainger, Inc. 06/15 WW Grainger, Inc. 07/15 Total Call Options Written (Premiums Received $(636,527)) Put Options Written - (0.3)% Abbott Laboratories 06/15 Abbott Laboratories 06/15 Abbott Laboratories 06/15 Abbott Laboratories 06/15 Abbott Laboratories 07/15 Abbott Laboratories 07/15 ACE, Ltd. 06/15 ACE, Ltd. 06/15 ACE, Ltd. 07/15 Amgen, Inc. 06/15 Amgen, Inc. 06/15 Amgen, Inc. 07/15 Bank of America Corp. 06/15 Bank of America Corp. 06/15 Bank of America Corp. 06/15 Bank of America Corp. 06/15 Bank of America Corp. 06/15 Bank of America Corp. 07/15 Bank of America Corp. 07/15 Cardinal Health, Inc. 06/15 Cardinal Health, Inc. 06/15 Cardinal Health, Inc. 06/15 Cardinal Health, Inc. 06/15 Cardinal Health, Inc. 07/15 Chesapeake Energy Corp. 06/15 Chesapeake Energy Corp. 06/15 Chesapeake Energy Corp. 06/15 Chesapeake Energy Corp. 07/15 Chesapeake Energy Corp. 07/15 Chevron Corp. 06/15 Chevron Corp. 06/15 Chevron Corp. 06/15 Chevron Corp. 07/15 Cisco Systems, Inc. 07/15 Cisco Systems, Inc. 07/15 Cisco Systems, Inc. 07/15 CVS Health Corp. 06/15 CVS Health Corp. 06/15 CVS Health Corp. 07/15 Diageo PLC, ADR 06/15 Diageo PLC, ADR 06/15 Diageo PLC, ADR 07/15 E.I. du Pont de Nemours & Co. 06/15 E.I. du Pont de Nemours & Co. 06/15 E.I. du Pont de Nemours & Co. 06/15 E.I. du Pont de Nemours & Co. 06/15 E.I. du Pont de Nemours & Co. 07/15 EMC Corp. 06/15 EMC Corp. 06/15 EMC Corp. 06/15 EMC Corp. 06/15 EMC Corp. 07/15 Exelon Corp. 06/15 Exelon Corp. 07/15 Ford Motor Co. 06/15 Ford Motor Co. 06/15 Ford Motor Co. 07/15 Ford Motor Co. 07/15 General Electric Co. 06/15 General Electric Co. 06/15 General Electric Co. 06/15 General Electric Co. 07/15 Honeywell International, Inc. 06/15 Honeywell International, Inc. 06/15 Honeywell International, Inc. 07/15 Intel Corp. 06/15 Intel Corp. 06/15 Intel Corp. 06/15 Intel Corp. 06/15 Intel Corp. 07/15 Intel Corp. 07/15 International Paper Co. 06/15 International Paper Co. 06/15 International Paper Co. 06/15 International Paper Co. 07/15 Johnson & Johnson 06/15 Johnson & Johnson 06/15 Johnson & Johnson 06/15 Johnson & Johnson 07/15 Johnson & Johnson 07/15 JPMorgan Chase & Co. 06/15 JPMorgan Chase & Co. 06/15 JPMorgan Chase & Co. 06/15 JPMorgan Chase & Co. 06/15 JPMorgan Chase & Co. 06/15 JPMorgan Chase & Co. 07/15 JPMorgan Chase & Co. 07/15 Macy's, Inc. 06/15 Macy's, Inc. 06/15 Macy's, Inc. 07/15 Macy's, Inc. 07/15 McDonald's Corp. 06/15 McDonald's Corp. 06/15 McDonald's Corp. 06/15 McDonald's Corp. 07/15 Medtronic PLC 06/15 Medtronic PLC 06/15 Medtronic PLC 06/15 Medtronic PLC 06/15 Medtronic PLC 07/15 MetLife, Inc. 06/15 MetLife, Inc. 06/15 MetLife, Inc. 06/15 MetLife, Inc. 07/15 Mondelez International, Inc., Class A 06/15 Mondelez International, Inc., Class A 06/15 Mondelez International, Inc., Class A 06/15 Mondelez International, Inc., Class A 06/15 Mondelez International, Inc., Class A 07/15 NorthStar Asset Management Group, Inc. 06/15 NorthStar Asset Management Group, Inc. 06/15 NorthStar Asset Management Group, Inc. 06/15 NorthStar Asset Management Group, Inc. 07/15 NorthStar Realty Finance Corp. REIT 06/15 NorthStar Realty Finance Corp. REIT 06/15 NorthStar Realty Finance Corp. REIT 07/15 Occidental Petroleum Corp. 06/15 Occidental Petroleum Corp. 06/15 Occidental Petroleum Corp. 06/15 Occidental Petroleum Corp. 07/15 PepsiCo, Inc. 06/15 PepsiCo, Inc. 07/15 Pfizer, Inc. 06/15 Pfizer, Inc. 06/15 Pfizer, Inc. 06/15 Pfizer, Inc. 07/15 Pfizer, Inc. 07/15 QUALCOMM, Inc. 06/15 QUALCOMM, Inc. 06/15 QUALCOMM, Inc. 07/15 Raytheon Co. 06/15 Raytheon Co. 06/15 Raytheon Co. 07/15 Schlumberger Ltd. 06/15 Schlumberger Ltd. 06/15 Schlumberger Ltd. 06/15 Schlumberger Ltd. 07/15 The Blackstone Group LP 06/15 The Blackstone Group LP 06/15 The Blackstone Group LP 06/15 The Blackstone Group LP 06/15 The Blackstone Group LP 06/15 The Blackstone Group LP 06/15 The Blackstone Group LP 07/15 The Boeing Co. 06/15 The Boeing Co. 06/15 The Boeing Co. 06/15 The Boeing Co. 07/15 The Chubb Corp. 06/15 The Chubb Corp. 06/15 The Chubb Corp. 07/15 The Home Depot, Inc. 06/15 The Home Depot, Inc. 06/15 The Home Depot, Inc. 07/15 The Procter & Gamble Co. 06/15 The Procter & Gamble Co. 06/15 The Procter & Gamble Co. 06/15 The Procter & Gamble Co. 07/15 The Procter & Gamble Co. 07/15 The Walt Disney Co. 06/15 The Walt Disney Co. 06/15 The Walt Disney Co. 06/15 The Walt Disney Co. 07/15 The Williams Cos., Inc. 06/15 The Williams Cos., Inc. 06/15 The Williams Cos., Inc. 06/15 The Williams Cos., Inc. 06/15 The Williams Cos., Inc. 07/15 The Williams Cos., Inc. 07/15 Time Warner Cable, Inc. 06/15 United Parcel Service, Inc., Class B 06/15 United Parcel Service, Inc., Class B 07/15 United Technologies Corp. 06/15 United Technologies Corp. 06/15 United Technologies Corp. 06/15 United Technologies Corp. 07/15 UnitedHealth Group, Inc. 06/15 UnitedHealth Group, Inc. 06/15 UnitedHealth Group, Inc. 07/15 UnitedHealth Group, Inc. 07/15 Verizon Communications, Inc. 06/15 Verizon Communications, Inc. 06/15 Verizon Communications, Inc. 06/15 Verizon Communications, Inc. 07/15 Verizon Communications, Inc. 07/15 Wal-Mart Stores, Inc. 06/15 WW Grainger, Inc. 06/15 WW Grainger, Inc. 07/15 Total Put Options Written (Premiums Received $(463,768)) Total Written Options - (0.8)% (Premiums Received $(1,100,295)) $ DIVIDEND PLUS+ INCOME FUND NOTES TO SCHEDULES OF INVESTMENTS AND CALL AND PUT OPTIONS WRITTEN MAY 31, 2015 (Unaudited) ADR American Depositary Receipt LP Limited Partnership PLC Public Limited Company REIT Real Estate Investment Trust (a) Subject to call option written by the Fund. (b) Subject to put option written by the Fund. (c) Variable rate security. Rate presented is as of May 31, 2015. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of May 31, 2015. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Utilities - - Money Market Fund - - Total Investments At Value $ $ $ - $ Total Assets $ $ $ - $ Liabilities Other Financial Instruments** Written Options $ ) $ ) $ - $ ) Total Liabilities $ ) $ ) $ - $ ) **Other Financial Instruments are derivative instruments reflected in separate schedules such as written options, which appear in the Schedule of Call and Put Options Written and are valued at their market value at period end. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended May 31, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Jessica Chase Jessica Chase, Principal Executive Officer Date: June 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jessica Chase Jessica Chase, Principal Executive Officer Date: June 29, 2015 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date: June 29, 2015
